Citation Nr: 0523268	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  93-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased disability rating for service-
connected left forearm scar, residual of shell fragment 
wound, with metallic foreign body, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO).



Procedural history

The veteran had recognized guerilla service from June 1944 to 
November 1945.

The procedural history of this case is long and complex and 
formerly involved other issues which are not currently on 
appeal.  That history has been set forth in detail in prior 
Board decisions, is not relevant to the issue remaining on 
appeal, and will not be repeated here.  

With particular regard to the increased rating claim that is 
currently before the Board, the RO, in a September 1993 
rating decision, denied a claim for a disability rating 
greater than 10 percent for a service-connected disability 
characterized at that time as scars, left forearm and left 
cheek, residuals of shell fragment wound with metallic 
foreign body.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in November 1993. 

In an October 1995 decision, the Board, in pertinent part, 
effectively denied the veteran's claim, separating for rating 
purposes the veteran's service-connected left cheek scar, 
which was assigned a 10 percent disability rating, and his 
service-connected left forearm scar, which was assigned a 
noncompensable (zero percent) evaluation.  The veteran 
thereafter appealed the Board's decision to the United States 
Court of Veterans Appeals [now the United States Court of 
Appeals for Veterans Claims] (the Court) which, based on a 
Joint Motion for Remand and to Stay Further Proceedings 
entered into by the parties, vacated the Board's decision and 
remanded the case to the Board by means of an Order issued in 
February 1997.

In January 1998, pursuant to the Court's Order and the Joint 
Motion, the Board remanded this case to the RO.  In a May 
1999 rating decision, the RO assigned a 10 percent disability 
rating for the veteran's service-connected left forearm scar.  
In a December 1999 decision, the Board, in pertinent part, 
denied entitlement to a disability rating greater than 10 
percent for the service-connected left forearm scar.  The 
veteran appealed that decision to the Court which, by means 
of an Order issued in November 2000, vacated and remanded the 
Board's December 1999 decision pursuant to a motion by VA.  
In January 2002, the Board remanded this case in accordance 
with the Court's Order and the motion upon which it was 
based.  

In June 2003, the Board furnished the veteran with a letter 
advising him of a change in the regulations governing the 
assignment of disability ratings for service-connected scars.  
In October 2003, the Board, in pertinent part, remanded the 
issue of entitlement to an increased disability rating for 
service-connected left forearm scar, residual of a shell 
fragment wound with retained metallic foreign body.  In a 
February 2005 rating decision, the RO assigned a separate 
disability evaluation for moderate injury to Muscle Groups 
VII and VIII, residual of shell fragment wound of the left 
forearm with peripheral neuropathy, rated as 10 percent 
disabling.  The 10 percent disability rating that had been 
assigned for left forearm scar, residual of shell fragment 
wound, with metallic foreign body, remained in effect.  The 
case is again before the Board for appellate consideration.

Issue not on appeal

As noted above, the RO, in February 2005, granted a separate 
disability rating for left forearm muscle injury with 
peripheral neuropathy, found to be 10 percent disabling.  As 
of this date, it does not appear that the veteran has 
indicated disagreement with the assignment of that disability 
rating, and that issue is not before the Board.  See 
38 C.F.R. § 20.200 (2004) and Archbold v. Brown, 9 Vet. 
App. 124 (1996) [notice of disagreement initiates appellate 
review in VA administrative adjudication process, and request 
for appellate review is completed by claimant's filing of 
substantive appeal after statement of case is issued by VA].  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[separate notice of disagreement required for "down-stream" 
issue of increased rating following grant of service 
connection arising from prior notice of disagreement].  
Accordingly, that issue is not in appellate status and will 
not be addressed by the Board herein 



FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for his service-
connected left forearm scar.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
forearm scar, residual of shell fragment wound, with retained 
foreign body, so as to render impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected left forearm scar, residual of shell 
fragment wound, with metallic foreign body, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002) and (2004).

2.  The criteria for an increased disability rating on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left forearm scar with retained metallic 
foreign body, which is a residual of a shell fragment wound 
incurred while serving as a guerilla in World War II.  He 
alleges that this injury is painful, particularly with 
recurrent left arm use.  

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating actions issued in this case in 
September 1993, July 1999, and February 2005, by the 
statement of the case issued in October 1993, and by the 
supplemental statements of the case issued in September 1998, 
June 1999, January 2003, April 2004, and August 2004, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.

Crucially, a letter was sent to the veteran in April 2002 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claim.  The letter 
explained to the veteran that the RO was processing his 
claims, to include his claim for an increased disability 
rating for his service-connected left forearm scar, and the 
evidentiary requirements pertinent thereto.  The letter 
specifically advised the veteran that the evidence must 
demonstrate that the severity of this disability had 
worsened.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 VCAA letter, the veteran was informed that VA would seek 
evidence necessary to support his claim, to include obtaining 
relevant records from physicians who have provided treatment 
for the conditions that he claimed have worsened.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's April 2002 letter informed the veteran that he could 
obtain medical records himself and send them to VA, or that 
VA would, on his behalf, attempt to obtain those records.  He 
was furnished with VA Form 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the April 2002 letter, the veteran 
was advised, "[y]ou should submit or identify any additional 
information or evidence you believe will help substantiate 
your claim."  (Emphasis added.)  The veteran has thus been 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
April 2002 letter properly notified the veteran of the 
information that is necessary to substantiate his claim, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the VA would attempt to obtain on his behalf.  Based on this 
procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [under the notice provision 
of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO].  In this 
case, the veteran's claim was initially adjudicated by the RO 
in 1993, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

VA furnished the veteran with VCAA notice in April 2002.  The 
Board finds that there is no prejudice to the veteran 
stemming from such timing.  The veteran's claim was 
readjudicated via a February 2005 rating action, and by 
supplemental statements of the case issued in January 2003, 
April 2004, and August 2004, subsequent to its furnishing of 
VCAA notice requirements to the veteran.  The veteran was 
accorded ample opportunity to submit evidence and argument 
after receiving the April 2002 VCAA notice.  

The Court recently held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed immediately above, the claim was readjudicated 
after the veteran was accorded ample opportunity to respond 
to VCAA notice.  The veteran has pointed to no prejudice 
resulting from the timing of the notice.

Based on this record, the Board finds that VA's action in 
issuing the VCAA letter of April 2002, and the subsequent 
issuance of a rating decision in February 2005 and 
supplemental statements of the case in April 2004 and August 
2004 cured any potential procedural defects.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
declined opportunities to present testimony at a hearing 
before a hearing officer at the RO or before a member of the 
Board.  Moreover, he has not indicated the existence of any 
other evidence that is relevant to his appeal.  

It is clear that over the long course of this appeal, which 
includes several prior Board decisions and appeals to the 
Court, the veteran has been amply informed of what is 
required of him.  No further development under the VCAA is 
warranted because there is no possibility whatever that any 
further development could substantiate the claim.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA 
has no further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In summary, it is clear that the veteran has been adequately 
informed of what was required of him, as well as VA's 
responsibilities in connection with this claim.  The veteran 
has been apprised as to what is required to establish an 
increased disability rating, to include the revised schedular 
criteria.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

As indicated above, this case was the subject of two remands 
by the Court; the first, in February 1997, was based upon a 
Joint Motion entered into by the parties in this case, and 
the second, in November 2000, was based upon a Motion raised 
by the Appellee (VA).  The Joint Motion relied upon by the 
Court in February 1997 indicated that VA was to undertake 
additional development of the evidence, in the form of VA 
examinations, and to explain why the veteran's left cheek and 
left forearm disabilities were rated as a single disorder.  
The Appellee Motion that formed the basis of the Court's 
November 2000 Order indicated that VA needed to discuss the 
physical impairment resulting from the veteran's left forearm 
shell fragment wound injury, and in particular with regard to 
38 C.F.R. § 4.56(d), which involves rating muscle injuries.  

The concerns of the Court, as expressed through the February 
1997 and November 2000 Orders incorporating the concerns 
indicating in the Motions that formed the bases for these 
Orders, have been addressed in the subsequent development of 
the case and satisfy VA's duty to assist.  Following the 
February 1997 Order, the veteran was accorded several VA 
examinations, and VA assigned separate disability ratings for 
his left forearm and left cheek injury residuals.  Following 
the November 2000 Order, VA ultimately determined that the 
physical impairment resulting from the veteran's left forearm 
shell fragment wound injury was to be evaluated as a separate 
disorder and was determined to be 20 percent disabling.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA.

The Board accordingly finds that due process considerations 
have been satisfied and will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left forearm scar is currently rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804 [scars, superficial, 
painful on examination] (2004).  The Board can identify 
nothing in the evidence to suggest that any other diagnostic 
code would be more appropriate, and the veteran has not 
suggested that any other diagnostic code would be more 
appropriate.  Diagnostic Code 7803, which refers to scars 
that are superficial and unstable, provides no greater 
disability rating than can is currently assigned under 
Diagnostic Code 7804.  Moreover, there is no evidence that 
the scar is unstable; indeed, a July 2004 VA scars 
examination specifically indicated that the scar was not 
unstable.  The veteran's chief complaint is pain, which is 
specifically contemplated under Diagnostic Code 7804.  

Diagnostic Code 7805 provides for rating scars on the 
limitation of function of the affected body part.  In this 
case, pursuant to the recent RO rating decision which granted 
a separate disability rating for a left forearm muscle 
injury, limitation of function of the veteran's left arm is 
now rated as a separate disability.  To consider impaired 
function of the left forearm under Diagnostic Code 7805 would 
be in violation of the antipyramiding regulation, 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  

Accordingly, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 7804.

Specific diagnostic criteria

Under Diagnostic Code 7804, superficial scars that are 
painful on examination are rated as 10 percent disabling.  
This is the maximum rating that can be assigned under 
Diagnostic Code 7804.

The Board notes that the rating criteria that pertain to 
scars were revised during the course of the veteran's appeal, 
effective as of August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  Prior to this change, a 10 percent 
disability rating was appropriate under Diagnostic Code 7804 
when a superficial scar was tender and painful on objective 
demonstration; again, this was the maximum rating that could 
be assigned under this diagnostic standard.  The Board also 
notes that the change in regulation was not substantive, in 
that there is no quantitative distinction between that 
evident on observation, and that evident on examination.

The Board notes that the veteran was furnished with a copy of 
the revised regulation by the Board in June 2003.    

A superficial scar is one not associated with underlying soft 
tissue damage;  
see Diagnostic Code 7804, Note (1).  As was discussed 
elsewhere in this decision, any underlying muscle damage has 
been separately rated.  The veteran's scar was specifically 
described as superficial by the examiner at a July 2004 VA 
scars examination.  There is no competent medical evidence to 
the contrary.  

Analysis

Initial matter

The lengthy procedural history of this case has been set out 
in the Introduction above.  This case is currently at the 
Board, in part, pursuant to the Court's November 2000 Order 
that vacated the Board's December 1999 decision denying an 
increased disability rating for service-connected left 
forearm scar, and remanded the case so that the Board could 
discuss impairment resulting from muscle damage resulting 
from that shell fragment injury.  As was noted above, any 
resultant muscle damage was subsequently evaluated as 
separate from the impairment resulting from the left forearm 
scar itself.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the "Court will [not] 
review BVA decisions in a piecemeal fashion"];
see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), 
aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  
The Board is therefore confident that if the Court had 
further comments concerning the Board's handling of this 
case, such would have surfaced in the prior Court Order so 
that any such deficiencies could be corrected.

Discussion

The disability under consideration is currently characterized 
for rating purposes as a left forearm scar.  Muscle damage 
resulting from the shell fragment wound has been rated as a 
separate disability, and will not to be considered in the 
Board's evaluation of the severity of the left forearm scar.  

The Board has determined above that the veteran's left 
forearm scar is most appropriately evaluated under Diagnostic 
Code 7804.  The 10 percent disability rating currently 
assigned is the maximum rating that can be assigned under 
this diagnostic standard; no higher schedular rating can be 
awarded.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for treatment of his service-connected left 
forearm scar; he has not alleged that he has required 
hospitalization for this disability, and no evidence 
indicates that any hospitalization was necessitated.  There 
is also no evidence on file that this disability markedly 
interferes with employment.  

While the veteran has persistently alleged that his left arm 
shell fragment wound residuals has been productive of pain 
and weakness, it must again be noted that he has been 
assigned a separate disability rating for left forearm muscle 
damage.  
The reports of VA examinations in July 2004 make it clear 
that the complained-of weakness is due to the underlying 
muscle damage, not to the scar itself.  To the extent that 
the veteran contends otherwise, it is well-settled that as a 
lay person without medical training he is not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

The veteran has not demonstrated that he is specifically 
restricted in his activities by his service-connected left 
forearm scar, or that this particular disability in any 
manner impairs his employability.  The medical evidence 
supports the conclusion that weakness and lack of endurance 
of the left upper extremity is due to the muscle damage, not 
the scar.  See the reports of the July 12, 2004 VA joints 
examination and muscle examination, which specifically 
attribute weakness and lack of endurance to the muscle 
injury.  The veteran has provided no competent medical 
evidence to the contrary.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is the claimant's responsibility to support a claim 
for benefits].  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected left forearm scar, 
residual of shell fragment wound with retained foreign body.


ORDER

An increased disability rating for service-connected left 
forearm scar, residual of shell fragment wound, with metallic 
foreign body, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


